At the outset, allow me to convey greetings of peace and brotherhood from His Excellency Mr. Teodoro Obiang Nguema Mbasogo, Head of State of Equatorial Guinea, to all Heads of State and Government, along with his wishes for every success at the seventy-fourth session of the General Assembly. We congratulate His Excellency Mr. Tijjani Muhammad-Bande, of the Federal Republic of Nigeria, on being unanimously elected to direct the work of the seventy-fourth session of the Assembly. We would also like to acknowledge and congratulate his predecessor, Her Excellency Ms. Maria Fernanda Espinosa Garces, on her work, and His Excellency Secretary-General Antonio Guterres, for his remarkable achievements during the year that is ending.
The meeting of the General Assembly is held every September for the purposes of seeking and debating solutions to the main problems and challenges affecting humankind and, to the extent possible, for greatly improving our existence and coexistence through positive and useful proposals. It is no coincidence that it is precisely here, in New York, that the United Nations was established for that purpose 74 years ago. The curious thing is that the problems that adversely affect human coexistence and existence have the same author and origin, namely, human beings. It is therefore imperative that together we strengthen the United Nations and make its work more effective as, thus far, even with its limitations, the Organization has proved to be the most valuable tool in the search for solutions to the important challenges facing humankind.
Since the creation of the United Nations, there has not been a single day that there have not been human casualties resulting from the various armed conflicts in the world. Let us begin with the fact that the United Nations itself was born from the rubble of one of the bloodiest armed conflicts in history, the Second World War, which in itself must have served as an example and warning of what a destructive malevolent action by human beings can be, costing more than 60 million lives. We do not appear to have drawn positive conclusions from that tragedy.
The efforts deployed by the United Nations to resolve each of the problems that has arisen have been colossal. However, we believe that these efforts cannot yield positive results as long as the basis of the self-serving interpretation of the United Nations philosophy remains the one born of the Second World War. Let us approach the issue at its source by allowing for equitable and inclusive participation in decision-making and by making cross-cutting changes to an outdated conception of our Organization so that it can act in full solidarity to save humankind from the situations of destitution and abuse in which most human beings find themselves.
In order to operate more effectively, the United Nations must be reformed to ensure its own survival as a useful and beneficial entity working for humankind, whose ultimate purpose should be to increase its legitimacy, effectiveness and acceptance through substantial changes that cannot be postponed, such as the reform of the Security Council, currently at an impasse, to make it more representative and redress once and for all the historic injustice of depriving the African continent of all the privileges and the permanent voice that membership in it confers. Let us not forget that African issues make up two thirds of the Security Council’s agenda. In short, as we continue our struggle until justice is done, we are not in a position to abandon the Ezulwini Consensus of the African Union, which embraces and justly reflects all of the legitimate aspirations of the African continent.
Reform should not be limited to the Security Council. The ambitious programme to reform the United Nations peacekeeping operations undertaken by the Secretary-General deserves our attention. If implemented, it would make peace operations more effective, as the main goal is to reduce fragmentation so as to provide a better response, making the pillar of peace and security more coherent, agile and efficient by prioritizing conflict prevention and maintaining and sustaining peace, in line with the 2030 Agenda for Sustainable Development, as the Secretary-General himself points out.
Peacekeeping operations must enjoy the strong support and backing of the various levels and partners of the United Nations. It is important to motivate host countries, troop-contributing countries, troop contingents and funds. The benefits of being familiar with the environments covered by regional and subregional economic communities should be acknowledged and fully exploited, and closer and more trusted partnerships forged. There is no doubt that achieving these goals would have a very positive impact on the effectiveness of peacekeeping operations. Financial contributions to the United Nations are vital for it to perform its important work.
We agreed with the Secretary-General about convening a summit on a subject as important to humankind as climate change at this session of the General Assembly. As we all know, climate change poses a clear threat to the safety and preservation of the human species on Earth. We believe that the Paris Agreement on Climate Change is essentially the efficient solution to the threat of global climate change. Africa, in particular, is deeply concerned about the very negative effects of climate change on the continent, especially when, together with other causes, such as armed conflicts, it leads to the forced displacement of people, who are then concentrated in major camps and subjected to inhumane conditions. It is a human tragedy, which Mr. Obiang Nguema Mbasogo, President of the Republic of Equatorial Guinea, witnessed during his visit to a refugee camp near Assosa, Ethiopia.
Climate change leads to the destruction of Africa’s meagre infrastructure, a decline in agricultural production, high food prices, rising sea levels, declining water resources, reduced livelihoods of people living on the coast and an increase in the number of conflicts. Such effects all have a negative impact on the development of our countries. Current statistics show that there are now millions of internally displaced persons in Africa. The situation, along with the aforementioned problems, should be addressed at the international level, particularly given that the General Assembly has mentioned the need to strengthen multilateral efforts to address the effects of climate change, poverty and sustainable development.
Although the Republic of Equatorial Guinea is a peace-loving nation, we remain the target of threats and attempts to destabilize the country by overthrowing its legitimate authorities in order to seize natural resources and wealth that belong only to the people of Equatorial Guinea. It is not the first time that we have drawn the attention of the Assembly to the dangers and risks of destabilizing Equatorial Guinea and the dire consequences that it could have on the entire region. Our perpetual detractors and enemies do not welcome the signs of economic recovery and good prospects for my country’s future. The unity of the people and the strength of our national institutions and security and defence forces, along with cooperation with friendly countries, provide vital support, despite the turmoil.
Our country has been experiencing an economic crisis because of the drop in oil prices on the international market. The current situation has compelled us to diversify our economy and use the profits in other sectors that are not as vulnerable to fluctuations. We have taken note and learned our lessons so that reforms we undertake will make us stronger and assist us in attempting to take full advantage of the vast opportunities and potential offered by other sectors of the national economy.
Our term as a member of the Security Council has given us an excellent opportunity to show the world that the trust it has placed in our country has enabled us to demonstrate the best we have to offer. We have tried to serve the noble objectives of the Security Council — particularly, that of maintaining international peace and security — and we do so with conviction and honour. We are now more familiar with the complex issues of the world in which we live, which has led us to reaffirm our belief in the sacred principles of international law outlined in the Charter of the United Nations. Given our views, there can be no doubt as to our sense of independence, freedom and justice. Once again, we are very grateful for the trust placed in our country.
In that regard, the Security Council unanimously adopted resolution 2457 (2019), on silencing the guns in Africa, submitted by Equatorial Guinea, on behalf of the African Union, during its presidency of the Council in February. I take this opportunity to extend an invitation to all those present to participate in the conference on the subject, which we will host in Equatorial Guinea in November. It should provide us with a platform to realistically address this serious issue, which is one of the factors that hinders the development of the vast potential of the African continent.
As we have said on other occasions, silencing the guns in Africa must not be a question solely of aspirations or desire. The potential for conflicts in our countries results from the nearly insurmountable obstacle of our own underdevelopment. We believe that it is important to prioritize the peaceful resolution of conflicts, by creating the necessary conditions for development in post-conflict environments. Some of these multisectoral approaches should constitute the path we take together in order to achieve the stability required to ensure the development of our countries.
That is the spirit that guides our relations with the countries with which we share borders. We sign agreements to establish good-neighbourly relations and establish standing joint committees on consular issues and cross-border security. Equatorial Guinea has always upheld the principles of mutual respect for territorial integrity and sovereignty, mutual non-aggression, non-interference in the internal affairs of others, equality, reciprocal benefits and peaceful coexistence in its relations with its neighbours. Similarly, we are members of subregional organizations and structures, which reveal the pan-African spirit that guides our ideals and principles in foreign policy.
I would like to end my address by appealing to the need to put an end to the economic, commercial and financial blockade that weighs on Cuba and by calling for positive developments to be resumed, which has given rise to great optimism in the international community. I hope that the spirit of peace, harmony and solidarity will guide our debates.
